Case: 12-10858            Date Filed: 10/31/2012   Page: 1 of 9

                                                                          [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10858
                                        Non-Argument Calendar
                                      ________________________

                                           Agency No. A079-415-530


PATRICE ODINGA MAISON,

lllllllllllllllllllllllllllllllllllllll                                                lPetitioner,
                                                     versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                              Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                              (October 31, 2012)

Before DUBINA, Chief Judge, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

         Patrice Odinga Maison, a native and citizen of Guyana, seeks review of the
              Case: 12-10858       Date Filed: 10/31/2012   Page: 2 of 9

Board of Immigration Appeals’s (“BIA”) final order affirming the Immigration

Judge’s (“IJ”) denial of his application for asylum, pursuant to the Immigration

and Nationality Act (“INA”) § 208(a), 8 U.S.C. § 1158(a), withholding of removal

under INA § 241(b)(3), 8 U.S.C. § 1231(b)(3), and withholding of removal under

the United Nations Convention Against Torture (“CAT”), 8 C.F.R. § 208.16(c).

On review, Maison argues that (1) the BIA’s and IJ’s adverse-credibility

determination cannot be supported by substantial evidence, (2) the BIA and IJ

erred in finding that a July 1999 incident, when Maison was attacked in Guyana,

did not amount to past persecution, (3) the IJ erred by failing to consider that the

“on account of” prong was satisfied based on imputed political opinion, and (4) he

established a well-founded fear of future persecution. The government responds

that Maison failed to exhaust these claims.

      As an initial matter, although Maison applied for CAT relief and raised this

issue in his brief before the BIA, he did not raise this claim before us on review.

Accordingly, the issue is abandoned. See Sepulveda v. U.S. Att’y Gen., 401 F.3d
1226, 1228 n.2 (11th Cir. 2005) (when an appellant fails to offer argument on an

issue, that issue is abandoned).

                                     I. Exhaustion

      We review jurisdictional questions de novo. Amaya-Artunduaga v. U.S.

                                           2
               Case: 12-10858     Date Filed: 10/31/2012    Page: 3 of 9

Att’y Gen., 463 F.3d 1247, 1250 (11th Cir. 2006). We may review a final order of

removal only if the alien has exhausted all administrative remedies available to

him as a matter of right. INA § 242(d)(1), 8 U.S.C. § 1252(d)(1). The exhaustion

requirement is jurisdictional and precludes review of a claim that was not

presented to the BIA. Amaya-Artunduaga, 463 F.3d at 1249-50.

      In order to properly raise a claim before the BIA, the petitioner must

mention the issue and discuss its merits, or at least contest the basis for the IJ’s

decision. See Alim v. Gonzales, 446 F.3d 1239, 1254 (11th Cir. 2006) (holding

that, when a claim was mentioned in a petitioner’s brief to the BIA and was

specifically requested as relief, it was properly exhausted); see also Montano

Cisneros v. U.S. Att’y Gen., 514 F.3d 1224, 1228 n.3 (11th Cir. 2008) (holding

that exhaustion requires only that the petitioner argued the core issue before the

BIA, the petitioner need not have engaged the IJ’s reasons for denying relief, and

“hyper-technical[]” jurisdictional arguments from the government regarding the

exhaustion requirement were unavailing).

      Maison exhausted his claims regarding the adverse-credibility

determination, past persecution, and a well-founded fear of future persecution. He

asserted his claims regarding the adverse-credibility finding and a well-founded

fear of future persecution in his brief to the BIA by raising the core issue.

                                           3
               Case: 12-10858     Date Filed: 10/31/2012    Page: 4 of 9

Montano Cisneros, 514 F.3d at 1228 n.3. Moreover, Maison contested the IJ’s

resolution of his past-persecution claim in his Notice of Appeal to the BIA, which

was sufficient to exhaust this claim. Alim, 446 F.3d at 1253-54; Montano

Cisneros, 514 F.3d at 1228 n.3 (rejecting the government’s “hyper-technical”

jurisdictional requirements regarding administrative exhaustion requirements).

      Maison, however, failed to exhaust his claim that the “on account of” prong

was satisfied on the basis of imputed political opinion because this claim was not

raised before the BIA. Accordingly, we dismiss Maison’s claim based on imputed

political opinion, but address the other claims.

                           II. Adverse-Credibility Finding

      Maison argues that the record does not contain substantial evidence to

support the BIA’s adverse-credibility determination based on the BIA’s findings

that (1) his father’s declaration about the July 1999 incident contradicted Maison’s

testimony that he was alone when he was attacked, and (2) it was “implausible”

that his father, a journalist and opposition reporter, did not write an article in the

newspaper regarding the July 1999 attack on Maison. Further, the contradiction

from the credible-fear interview regarding whether Maison had a brother should

not, by itself, sustain an adverse-credibility finding because giving false

information to immigration authorities to avoid deportation can be consistent with

                                           4
              Case: 12-10858     Date Filed: 10/31/2012    Page: 5 of 9

a fear of persecution.

      We review credibility determinations under the substantial-evidence test.

Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1230-31 (11th Cir. 2006). The trier of

fact determines credibility, and we may not substitute our judgment for that of the

BIA with respect to credibility findings. D-Muhumed v. U.S. Att’y Gen., 388 F.3d
814, 818 (11th Cir. 2004). We view the evidence in the light most favorable to the

Agency’s decision and draw all reasonable inferences in favor of that decision.

Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc). In fact, we

will reverse the IJ’s credibility findings “only if the evidence compels a reasonable

fact finder to find otherwise.” Chen, 463 F.3d at 1231 (internal quotation marks

omitted).

      When the BIA issues a decision, we review only that decision, except to the

extent that the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257
F.3d 1262, 1284 (11th Cir. 2001). “Insofar as the Board adopts the IJ’s reasoning,

[this Court] review[s] the IJ’s decision as well.” Id. Thus, to the extent that the

BIA agreed with the IJ’s reasons for its adverse-credibility determination, we

review both the BIA’s and IJ’s decisions. See id.

      An applicant for asylum must meet the INA’s definition of a refugee. INA

§ 208(b)(1), 8 U.S.C. § 1158(b)(1). The definition of “refugee” includes:

                                          5
                Case: 12-10858     Date Filed: 10/31/2012   Page: 6 of 9

        any person who is outside any country of such person’s nationality . .
        . and who is unable or unwilling to return to, and is unable or
        unwilling to avail himself or herself of the protection of, that country
        because of persecution or a well-founded fear of persecution on
        account of race, religion, nationality, membership in a particular
        social group, or political opinion.

INA § 101(a)(42)(A), 8 U.S.C. § 1101(a)(42)(A). Thus, in order to meet the

definition of a refugee, the applicant must, “with specific and credible evidence,

demonstrate (1) past persecution on account of a statutorily listed factor, or (2) a

well-founded fear that the statutorily listed factor will cause future persecution.”

Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1257 (11th Cir. 2006) (citing 8 C.F.R. §

208.13(a)).

      Under the REAL ID Act of 2005, credibility determinations are based upon

the totality of the circumstances, which may include inaccuracies or falsehoods that

do not go to the “heart of the applicant’s claim.” See INA § 208(b)(1)(B)(iii), 8

U.S.C. § 1158(b)(1)(B)(iii). An applicant must establish eligibility for relief from

removal by offering credible, direct, and specific evidence. Forgue v. U.S. Att’y

Gen., 401 F.3d 1282, 1287 (11th Cir. 2005). We have held that the BIA may base

an adverse-credibility determination upon credible-fear interviews. See, e.g.,

Shkambi v. U.S. Att’y Gen., 584 F.3d 1041, 1049-52 (11th Cir. 2009) (upholding

BIA’s adverse-credibility finding based upon inconsistencies in applicant’s



                                           6
                Case: 12-10858      Date Filed: 10/31/2012    Page: 7 of 9

testimony and his credible-fear interviews). We have also held that the resulting

credibility finding must be supported by the record rather than “personal

perceptions” or speculation and conjecture. Tang v. U.S. Att’y Gen., 578 F.3d 1270,

1278 (11th Cir. 2009).

      As an initial matter, the BIA declined to address any of Maison’s arguments

relating to the merits of his persecution claims in light of its credibility

determination. (“Counsel has not established that the credibility finding contains

clear error . . . . Consequently, the respondent is not eligible for asylum or

withholding of removal.”). Accordingly, his arguments on appeal as to whether he

demonstrated past or a well-founded fear of future persecution, are outside the

scope of our review and will not be addressed. See Chen, 463 F.3d at 1231 n.4

(refusing to address the merits of a persecution claim because the IJ’s decision was

based on an adverse-credibility determination).

      In this case, substantial evidence supports the BIA’s adverse-credibility

determination. Specifically, the BIA found no clear error in the adverse-credibility

determination based on the following findings by the IJ: (1) a discrepancy between

Maison’s testimony and his father’s declaration regarding who was present during

the July 1999 attack, (2) a discrepancy between Maison’s statement in the

credible-fear interview that he had a brother and his testimony before the IJ that he

                                            7
                Case: 12-10858     Date Filed: 10/31/2012    Page: 8 of 9

had a sister and not a brother, and (3) the implausibility that his father did not write

a newspaper article, when he was a reporter, about the July 1999 attack.

      As to Maison’s claim regarding his father’s declaration, the record supports

the inconsistency because both parties agreed that the declaration stated that

Maison’s father was present when Maison was attacked, whereas Maison testified

that he was alone. The record also supports the BIA’s finding that there was a

discrepancy between Maison’s statement in the credible-fear interview that he had a

brother who left Guyana in fear and fled to Trinidad, and his testimony before the IJ

that he had a sister, still living in Guyana, and not a brother. To the extent that the

BIA’s and IJ’s finding with regard to the newspaper article is speculative, we “must

affirm the BIA’s decision if it is supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Mehmeti v. U.S. Att’y Gen., 572
F.3d 1196, 1199 (11th Cir. 2009) (internal quotation marks omitted). As a whole,

substantial evidence supports the BIA’s and IJ’s adverse-credibility determination

because the record supports both the discrepancy between Maison’s testimony and

his father’s declaration, and the inconsistency between Maison’s testimony during

his credible-fear interview and his testimony before the IJ. Therefore, Maison did

not meet his burden of showing that the record compels reversal of the adverse-

credibility determination. See Chen, 463 F.3d at 1231.

                                            8
                Case: 12-10858     Date Filed: 10/31/2012    Page: 9 of 9

      After reviewing the entire record, and after consideration of the parties’

appellate briefs, we dismiss in part, and deny in part, the petition for review.

      PETITION DISMISSED IN PART, DENIED IN PART.




                                           9